Citation Nr: 1214820	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hearing loss in the right ear.

3.  Entitlement to service connection for a pulmonary disorder, to include bronchitis.

4.  Entitlement to service connection for chronic nasal allergies, to include sinusitis and/or rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978, from May 2001 to March 2002, and from June 2005 to June 2007.  He also had various periods of active duty for training, including the periods from January 21, 1995 to February 3, 1995, and from July 7, 1999 to September 21, 1999, as well as periods of inactive duty for training.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The January 2004 rating action denied service connection for hearing loss in the right ear and for a low back disability.  The February 2008 rating decision denied service connection for bronchitis, allergic rhinitis and sinusitis.  This case was previously before the Board in March 2010, at which time it was remanded for additional development of the record.

The issues of service connection for gastroesophageal reflux disease and hearing loss in the left ear were also before the Board in March 2010.  Following the remand, the RO granted service connection for these disabilities.  This decision, accordingly, is limited to the issues set forth on the cover page.

The issues of entitlement to service connection for a low back disability, hearing loss in the right ear and chronic nasal allergies, to include sinusitis and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has had a chronic pulmonary disorder, to include bronchitis, at any time during the appeal period.


CONCLUSION OF LAW

A pulmonary disorder, to include bronchitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated in September 2002 and June 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2008 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the Veteran's claim, the timing of the notice does not comply with the express requirements of the law as found by the United States Court of Appeals for Veterans Claims (Court) in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter in supplemental statements of the case issued in February 2009 and October 2011.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.


Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records and examination reports, and the testimony of the Veteran at a hearing before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of bronchitis.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  Service treatment records from a period of active duty for training disclose the Veteran was seen in January 1995 for complaints of a cough, mucous production and a runny nose.  The assessment was viral bronchitis versus an upper respiratory infection.  Medication was prescribed.  

The service treatment records from the Veteran's second and third periods of active service reflect he was seen on a number of occasions for bronchitis.  He complained of cold symptoms for 12 days in early January 2006.  He presented with a cough about two weeks later.  The assessments were bronchitis and reactive airway disease.  Still later in January 2006, the Veteran was seen for follow-up for bronchitis.  He had been coughing green phlegm all night.  The assessment was viral bronchitis.  Four days later, the Veteran again presented with a history of a productive cough for five to six weeks. The assessment was resolving bronchitis, viral.

On VA general medical examination in April 2007, the Veteran reported he had bronchitis and a cough with greenish phlegm, most recently in January 2007.  Prior to that, he indicated he had episodes in January 2006 and in 2002.  The pertinent diagnosis was recurring bronchitis, requiring antibiotics, with productive green phlegm.  

The Veteran was afforded a VA respiratory examination in December 2007.  He related he had bronchitis while in Germany, and that it got worse when he was in Kuwait.  He stated he was treated with antibiotics and cough suppressants several times.  The diagnosis was chronic bronchitis.

The evidence against the claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records reveal that following the treatment the Veteran received for bronchitis in January 2006, a chest X-ray the next month showed no acute cardio-pulmonary disease.  He was then seen for allergy symptoms in March 2006, and an examination demonstrated the lungs were clear to auscultation.  On examination for a medical board in early 2007, a clinical evaluation of the lungs and chest was normal.  The Veteran was seen for demobilization screening in April 2007.  On review of systems, he denied any pulmonary symptoms.  

The Veteran was afforded a VA respiratory examination in December 2007.  He asserted when he has acute bronchitis, his cough is green in color.  He related he has shortness of breath walking up hills.  The diagnosis was chronic bronchitis.  The examiner stated that, based on a review of the records, the Veteran appeared to have had problems with a cough for 15 years, according to a pulmonary consultation in 2005.  Those records indicated he was being evaluated and treated for a cough prior to active duty in June 2005.  It appeared that treatment improved his cough.  Thus, the examiner concluded it appeared the Veteran had a preexisting bronchitis that more likely than not was related to gastroesophageal reflux disease and aspiration as a result of his nasal allergies leading to the chronic cough.  As evidenced by a negative response on a review of systems in December 2005, it appeared there was no permanent aggravation of the cough or bronchitis.  

The Veteran was most recently examined by the VA for a respiratory condition in November 2010.  The diagnosis was past history of bronchitis, currently no bronchitis.  Thus, the examiner stated no opinion was required.

In certain instances, current disability may be demonstrated by competent and credible lay evidence.  However, current pulmonary disability, to include bronchitis, is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report symptoms he experience, he is not competent to diagnose a chronic pulmonary disability, to include bronchitis.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence or etiology of a pulmonary disorder, to include bronchitis.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement to service-connection for disabililty due to disease or injury to cases where such incidents had actually resulted in a demonstrated disability.  In the absence of proof of a present disability at any time during the appeal period (since the Veteran filed his claim for service connection), there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a pulmonary disorder, to include bronchitis, is denied.


REMAND

The Veteran also asserts service connection is warranted for a low back disability, hearing loss in the right ear and chronic nasal allergies, to include sinusitis and rhinitis.  

The Veteran was on inactive duty for training when he was seen for mechanical low back strain in April 1994.  He was on active duty for training in August 1999, at which time he was involved in a motor vehicle accident, for which he was treated for complaints involving the low back.  In its March 2010 remand, the Board referred to the 1994 treatment and requested an examination and opinion concerning whether a preexisting low back disability was aggravated by service, or if the low back disability was directly related to service, to include the April 1994 event.  The Board acknowledges the examiner opined that it would be speculative to conclude a preexisting condition was aggravated by service.  It is noted, however, that no mention was made of the April 1994 treatment.  In addition, the examiner did not address service connection on a nonaggravation direct-incurrence basis, as he had been instructed to do.  

The Veteran also claims service connection is warranted for hearing loss in the right ear.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Board notes the findings of an audiogram conducted on the separation examination following the Veteran's initial period of service.  That test in February 1978 revealed the hearing threshold levels in decibels in the right ear were 25, 15, 10, 20 and 15, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Thus, the findings of this test establish the Veteran had a hearing loss at the time of his separation from service.  Hearing loss disability, however, was not demonstrated.  

Audiograms in December 1988, April 1993 and August 1997, all apparently while the Veteran was on inactive duty for training, also reveal hearing loss, but not hearing loss disability.  A July 1999 audiogram, while the Veteran was on active duty for training, showed that the hearing threshold levels in decibels were 5, 0, 15, 20 and 40 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  These findings demonstrate hearing loss disability was present.  

Audiograms in March 2002 and January 2007, during the Veteran's second and third periods of active duty, confirm he has a hearing loss disability.  Similarly, post-service audiometric tests, including on the January 2011 VA examination, establish the Veteran has a sensorineural hearing loss in the right ear.  

Following the January 2011 VA audiometric examination, the diagnosis was high frequency sensorineural hearing loss in the right ear.  The examiner commented it was less likely than not that the Veteran's hearing loss in the right ear was caused by or a result of service.  She stated the Veteran's hearing in his right ear did not show significant changes over the course of his periods of active duty.  

This opinion, however, fails to discuss the fact a hearing loss was shown upon the Veteran's separation from his first period of active duty.  In fact, the examiner stated that test was normal.  The Board finds, therefore, that this opinion is inadequate.

Finally, the Veteran claims service connection should be established for chronic allergies, to include sinusitis and rhinitis.  In its March 2010 remand, the Board noted the service treatment records from the Veteran's first period of active duty showed treatment for sinus congestion and sinus drainage, and that he was diagnosed with possible sinusitis.  It was also indicated that an opinion rendered on an April 2007 VA general medical examination failed to consider the symptoms the Veteran experienced during his first period of service.  Another VA examination was requested and the examiner was specifically directed to consider the symptoms experienced by the Veteran in his service in the 1970's.  While the examination was conducted, there is no indication the examiner recognized the Veteran had been treated for sinus complaints during his service from 1974 to 1978.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder to the examiner who conducted the examination of the spine in November 2010, and request that he clarify his opinion as to whether the treatment the Veteran received for his low back in April 1994 represented the onset of a chronic low back disability.  If so, the examiner should state whether it clearly and unmistakably increased in severity in service.  If the low back disability did not preexist service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current low back disability is related to the injury the Veteran sustained in August 1999, while on active duty for training.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner.  If the examiner who conducted the November 2010 examination is not available, schedule the Veteran for an examination of the spine, and request the examiner respond to the questions set forth herein.

2.  Send the claims folder to the examiner who conducted the audiometric examination in January 2011, and request that she clarify her opinion regarding the etiology of the Veteran's hearing loss in his right ear.  This opinion should consider that hearing loss was noted on the separation examination in February 1978, and address whether it is at least as likely as not that (50 percent probability or higher) the current hearing loss disability is related to it.  The rationale for any opinion should be set forth.  If the examiner who conducted the January 2011 examination is not available, schedule the Veteran for an audiometric examination, and request the examiner respond to the questions set forth herein.

3.  Send the claims folder to the examiner who conducted the VA examination of the sinuses in November 2010, and request that he provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's nasal allergies, to include sinusitis and rhinitis, are related to service, to include the symptomatology the Veteran experienced from June 1974 to June 1978.  If not, the examiner should also furnish an opinion as to whether it is at least as likely as not that a preexisting chronic nasal allergy was aggravated by service.  The rationale for any opinion must be set forth.  If the examiner who conducted the November 2010 examination is not available, schedule the Veteran for an examination of the sinuses, and request the examiner respond to the questions set forth herein.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


